DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,270,072 to Westley et al.
Regarding claim 1, Westley et al disclose a crimper head (10) for use in a tool (200, see Fig. 2), the crimper head (10) comprising: a clevis comprising: a body (40, 50, 75, etc.) having a base surface (where the element 110 protruded therefrom, see Fig. 1); a first leg (left prong) having a first inner surface and a first curved transition area adjacent to the base surface; a second leg (right prong) having a second inner surface and a second curved transition area adjacent to the base surface; a first slot (slot from between the plates 40 and 50) formed in the first leg that partially extends into the first inner surface; and a second slot formed in the second leg that partially extends into the second inner surface; an indenter (80) movable between a retracted position and an extended position, the indenter having a first arm disposed within the first slot and a second arm disposed within the second slot.
Regarding claim 2, Westley et al disclose the indenter (80) includes a base configured to engage the base surface of the body when the indenter is in the retracted position.
Regarding claims 3 and 4, Westley et al disclose the first slot includes a first undercut adjacent to the base surface and the second slot includes a second undercut adjacent to the base surface and  the first arm is dimensioned to be seated within the first undercut and the second arm is dimensioned to be seated within the second undercut when the indenter is in the retracted position.
Regarding claim 5, Westley et al disclose the clevis comprises aluminum (see Col. 3, lines 34-37).
Regarding claim 6, Westley et al disclose a nest (20) defining a body extending between a first end and a second end, the body having an interior receiving area (120) configured to face a work zone that is laterally bound by the first leg and the second leg; 
a first fastener (130) configured to releasably couple the first end of the nest to the first leg within the first slot; and a second fastener (140) configured to pivotably couple the second end of the nest to the second leg within the second slot (see Fig. 1).
Regarding claims 7-8, Westley et al disclose a work zone is bound laterally by the first leg and the second leg and the indenter maximizes the capacity of the work zone when in a retracted position and bound opposite the base surface of the clevis by a nest (20, see Fig. 1).
Regarding claim 9, Westley et al disclose the indenter (80) is configured as a replaceable die.

Regarding claim 10, Westley et al disclose a crimper head (10) for use in a tool (200), the crimper head comprising: a clevis with a first leg (left prong, see Fig. 1) having a first slot (defined between plates 40 and 50) and a second (right prong) leg having a second slot, the first leg and the second leg extending from a cylindrical body having a base surface; a nest (20) releasably coupled to the first leg within the first slot; and an indenter (80) with a body having a work surface (having element 110 attached thereon) and a base, the work surface on an opposing side of the body from the base, the base configured to engage the base surface of the cylindrical body when the indenter is in a retracted position.
Regarding claims 11-12, Westley et al disclose the indenter (80) includes a first arm and a second arm radially extending from the body of the indenter and dimensioned to be seated with a respective first undercut formed in the first slot and a second undercut formed in the second slot when in the retracted position  and each of the first slot and the second slot have a constant width and are configured to receive the first arm and the second arm, respectively (see Figs. 14 and 16).
Regarding claims 13-14, Westley et al disclose wherein the clevis includes a first ledge formed in the first slot of the first leg and a second ledge formed in the second slot of the second leg, and wherein first and second legs of the nest (20) are configured to be secured to the clevis adjacent to the respective first and second ledges and each of the first ledge and the second ledge extend parallel to the base surface of the cylindrical body (see Fig. 4).
Regarding claims 15-16, Westley et al disclose the nest (20) includes a pivot pin (140) configured to rotatably secure the nest to the first leg and a nest pin (130) configured to secure the nest in a closed position, and wherein when nest pin is removed from the nest, the nest is configured to be moved between the closed position and an open position and the indenter (80) is configured to be removed from the clevis when the nest is in the open position. 
Regarding claim 17, Westley et al disclose A crimper head (10) for use in a tool (200), the crimper head comprising: a clevis defining and clevis body and including: first and second legs having respective first and second inner surfaces; first and second slots formed at least partially in the respective first and second inner surfaces; and first and second ledges extending perpendicular to the respective first and second surfaces within the respective first and second slots; a nest (20) having a first end and a second end, each of the first and second ends configured to be secured to the clevis body adjacent to the respective first and second ledges; and an indenter (80) moveable between a retracted position and an extended position and including first and second opposing arms, the first and second opposing arms configured to extend into the respective first and second slots and extend distally beyond the respective first and second ledges when the indenter is in the extended position.
Regarding claim 18, Westley et al disclose the clevis body includes a base surface that extends parallel to each of the first and second ledges and a first and second transition areas between each of the respective first and second inner surfaces and the base surface wherein the transition surfaces are configured to reduce stress concentrations in the clevis body (see Fig. 12).

Regarding claim 19, Westley et al disclose the indenter (80) defines an indenter base configured to engage the base surface of the clevis body when the indenter is in the retracted position (see Col. 6, lines 31-36).
Regarding claim 20, Westley et al disclose the indenter (80) is configured as an interchangeable indenter than can be removed from the clevis body (see Fig. 16).

    PNG
    media_image1.png
    305
    384
    media_image1.png
    Greyscale

This is Fig. 1 of Westley et al with additional annotation to illustrate the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 4,604,890 to Martin disclose the compression tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 9, 2022 		                                           Primary Examiner, Art Unit 3729